       Case 1:18-cv-03287-JPO-SLC Document 81 Filed 03/31/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NOEL BROWN,
                               Plaintiff,
                                                                 18-CV-3287 (JPO)
                      -v-
                                                                       ORDER
 CITY OF NEW YORK et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       On April 9, 2020, this Court issued an Opinion and Order dismissing Plaintiff Noel

Brown’s First Amended Complaint against three police officers, three correction officers, and the

City of New York (collectively, “Defendants”). (Dkt. No. 66.) Although the Court concluded

that none of Brown’s claims, as pleaded, were meritorious, it recognized that Brown may be able

to supplement his First Amended Complaint with additional facts and context to make out certain

of his claims. Accordingly, the Court afforded Brown leave to amend the claims regarding

whether he was discriminatorily policed, was subjected to an unlawful strip search and drug test,

was denied meals that accorded with his religious faith, and was denied attention to his medical

needs. Concluding that any effort to replead the other claims would be futile, the Court denied

Brown leave to replead his false arrest, property deprivation, and Monell claims.

       Brown, proceeding pro se, filed his Second Amended Complaint on May 28, 2020,

repleading all of the claims from the First Amended Complaint. (Dkt. No. 67.) On July 17,

2020, Defendants moved to dismiss the Second Amended Complaint for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 70.) For the reasons that follow,

Defendants’ motion is granted.




                                                1
       Case 1:18-cv-03287-JPO-SLC Document 81 Filed 03/31/21 Page 2 of 5




I.      Discussion

        In urging dismissal of the Second Amended Complaint, Defendants argue (1) that Brown

may not revive or refashion his dismissed false arrest, property deprivation, and Monell claims

and (2) that Brown’s amended pleadings provide no new information and are therefore

insufficient. The Court considers these arguments in turn.

        A.      Leave to Replead Certain Claims

        Defendants emphasize that the Opinion and Order denied Brown leave to amend “with

respect to all [] federal claims relating to his arrest [aside from his equal protection claim], all

claims against the City of New York, and all state-law claims.” (Dkt. No. 66 at 15.) In

response, 1 Brown attacks the reasoning and holding of the Opinion and Order. He contends that

his false arrest “claims are not barred by HECK,” as the Court decided, “but instead enforce[]

HECK V. HUMPHREY [512 U.S. 477 (1994)].” (Dkt. No. 79 ¶ 1.) He refers to the Court’s

supposed “error in previously denying plaintiff rights to amend any claims” and suggests that the

Court “may have abused its discretion.” (Dkt. No. 79 ¶ 9.)

        The Court is not persuaded to depart from the law of the case, as set forth in the Opinion

and Order. “The law of the case doctrine commands that when a court has ruled on an issue, that

decision should generally be adhered to by that court in subsequent stages in the same case

unless cogent and compelling reasons militate otherwise.” Johnson v. Holder, 564 F.3d 95, 99

(2d Cir. 2009) (internal quotation marks and citation omitted). Brown has not identified a cogent

or compelling reason for reconsideration, such as “an intervening change of controlling law, the




1
 The Court considers both the arguments made in Brown’s initial opposition to the motion to
dismiss the Second Amended Complaint and those made in his supplemental opposition. (See
Dkt. No. 74; Dkt. No. 79.) The motion at Docket Number 79, requesting leave to file the
supplemental opposition, is granted.


                                                   2
       Case 1:18-cv-03287-JPO-SLC Document 81 Filed 03/31/21 Page 3 of 5




availability of new evidence, or the need to correct a clear error or prevent manifest injustice.”

United States v. Tenzer, 213 F.3d 34, 39 (2d Cir. 2000) (internal quotation marks and citation

omitted). He has done no more than log his disagreement with the Opinion and Order’s legal

conclusions. Abiding by the law of the case, the Court decides that Brown’s effort to replead or

refashion his false arrest, property deprivation, and Monell claims was futile and that these

claims must be dismissed.

       B.      Sufficiency of the Amended Pleadings

       With respect to the claims that Brown could replead, Defendants argue that the Second

Amended Complaint provides sparingly few new allegations and fails to cure the deficiencies of

the First Amended Complaint. Defendants are correct that, when a plaintiff “fail[s] to provide

any additional factual support” for his earlier-dismissed claim, the “claim still fails for largely

the same reasons.” Bell v. McRoberts Protective Agency, Inc., No. 15-cv-963, 2016 WL

7192083, at *4 (S.D.N.Y. Dec. 12, 2016) (internal quotation marks omitted). Defendants are

also correct in their characterization of the Second Amended Complaint.

       The Second Amended Complaint either disregards the Opinion and Order or responds to

it by adding “conclusory allegations or legal conclusions couched as factual allegations” that the

Court is “not required to credit.” Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). To

illustrate, the Opinion and Order held that Brown’s Equal Protection claim alleging

discriminatory policing was unsupported by facts indicating that he was “treated differently

[from] other similarly situated parties.” (Dkt. No. 66 at 5.) In an attempt to address this

deficiency, the Second Amended Complaint repeatedly refers to Brown’s arrest as the

implementation of former New York City Mayor Bloomberg’s “Stop-and-Frisk” policy (Dkt.

No. 67 ¶¶ 16, 20, 24, 29), which Floyd v. City of New York struck down because it “led

inevitably to impermissibly targeting blacks and Hispanics for stops and frisks at a higher rate


                                                  3
       Case 1:18-cv-03287-JPO-SLC Document 81 Filed 03/31/21 Page 4 of 5




than similarly situated whites.” 959 F. Supp. 2d 540, 590 (S.D.N.Y. 2013). Brown, who was

arrested in 2015, cannot compensate for his failure to plead facts indicating that his arrest was

racially motivated by invoking Floyd’s analysis of a policy that ended in 2013. His Equal

Protection claim still fails.

        Similarly, Brown’s claims that he was subjected to an unlawful strip search and was

subjected to an unlawful drug test still fail. The Opinion and Order dismissed the former claim

because Brown did “not allege[] any facts suggesting that the strip search was conducted with

the specific intent to humiliate, harass, or abuse him.” (Dkt. No. 66 at 10.) Parroting this

standard, the Second Amended Complaint adds that the strip search was conducted “for the

purpose of humiliation.” (Dkt. No. 67 ¶ 34.) But it adds no “specific facts or circumstances

supporting this assertion,” falling short of what Rule 12(b)(6) requires. De Jesus v. Sears,

Roebuck & Co., Inc., 87 F.3d 65, 70 (2d Cir. 1996). With respect to the latter claim, the Opinion

and Order held that Brown “entirely failed to plead the circumstances surrounding the drug test”

and thus could not show that the test had been conducted in an unreasonable manner. (Dkt. No.

66 at 11.) Instead of alleging why Brown was subjected to a drug test, how he was forced to

submit to the test, or what bodily fluids he was required to provide, the Second Amended

Complaint adds that the test was “unreasonable.” (Dkt. No. 67 ¶ 39.) This conclusory

allegation, which merely restates the legal standard, is insufficient. Brown’s Fourth Amendment

claims are no stronger in the Second Amended Complaint than they were in the First Amended

Complaint, and they are again dismissed.

        Finally, the Second Amended Complaint makes no effort to address Brown’s earlier

failure to allege the personal involvement of the individual defendants, with respect to his claims

that he was denied meals that accorded with his religious faith and was denied attention to his




                                                 4
       Case 1:18-cv-03287-JPO-SLC Document 81 Filed 03/31/21 Page 5 of 5




medical needs. In dismissing these claims in the First Amended Complaint, the Court held that

there was “no indication that Captain Firsov, or any other Defendant, had any involvement in

any decision to deny Brown a vegan meal” or that “Officer Dail, or one of the other Defendants,

was somehow responsible for the denial of medical treatment.” (Dkt. No. 66 at 8–9, 12

(emphasis added).) The Second Amended Complaint adds no new facts regarding the individual

defendants’ conduct. It does not, for instance, suggest that Captain Firsov created or was in a

position to change the requirement that Brown obtain medical clearance before receiving vegan

meals. Nor does it suggest that Officer Dail was responsible for administering Brown’s daily

medications or for making decisions regarding Brown’s allergy treatments. These claims, too,

are dismissed.

II.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED.

       The Clerk of Court is directed to close the motions at Docket Numbers 70 and 79 and to

close the case.

       The Clerk of Court is also directed to mail a copy of this order to the Plaintiff.

       SO ORDERED.

Dated: March 31, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 5
